PER CURIAM.
This cause is.before us on petition of Richard S. Carroll to be admitted to the Florida bar examination. More particularly, he asks that his undergraduate college credit be deemed sufficient to comply with the provisions of Article IV, Section 22(a), of the Rules of the Supreme Court Relating to Admissions to the Bar.
Petitioner requests that we accept his undergraduate credits from Sampson College, a temporary four-year educational facility set up in 1946 by the New York State Department of Education to serve returning World War II veterans, including petitioner. Sampson College was a member of the Associated Colleges of Upper New York. The member schools of the Middle States Association granted credit for work completed at this institution although it was never actually accredited by the Association. The petitioner’s credits were accepted by George Washington University College of Law, an accredited institution, from which petitioner subsequently received his Juris Doctor degree.
Under these circumstances, the educational requirements of Article IV, Section 22(a), of the aforesaid Rules, are deemed satisfied and the petitioner may be admitted to the Florida bar examination provided he is found by the Board of Bar Examiners to be otherwise qualified.
It is so ordered.
ADKINS, C. J., and ERVIN, McCAIN and OVERTON, JJ., concur.
ROBERTS, J., dissents.